Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 1 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MARY ANN FOTI, individually and on behalf | Civil Action No.
of all others similarly situated,

- CLASS ACTION COMPLAINT
Plaintiff, AND DEMAND FOR JURY
TRIAL
Vv.
SUFFOLK UNIVERSITY,

Defendant.

 

 

Plaintiff Mary Ann Foti (“Plaintiff”) brings this action on behalf of herself and all others
similarly situated against Defendant Suffolk University (“Suffolk” or “Defendant”). Plaintiff
makes the following allegations pursuant to the investigation of her counsel and based upon
information and belief, except as to the allegations specifically pertaining to herself and her
daughter, Anna Francesca Foti (“Anna”), which are based on personal knowledge.

NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

1. This is a class action lawsuit on behalf of all people who paid tuition and fees for

 

the Spring 2020 academic semester at Suffolk, and who, because of Defendant's response to the
Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for
which they paid, and/or the services for which their fees paid, without having their tuition and
fees refunded to them.

2. Suffolk is the eighth largest university in the Boston metropolitan area (an area
populated with numerous colleges and universities), with an enrollment of over 7,200 students.
Suffolk offers bachelor’s, master’s degrees, and doctoral degrees.

3. In a March 11, 2020 Student Advisory (“the March 11 Student Advisory”),

Suffolk announced, that “face-to-face courses will be moved to remote instruction starting next
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 2 of 15

Wednesday, March 18.”!

4. In a March 11, 2020 Community Advisory, Suffolk announced the closing of
campus residence halls, stating, that “[s]tudents are being asked to move out of residence halls
by Tuesday March 17”?

5. The Suffolk Boston campus was officially closed at noon on March 24, 2020, as
announced in a March 23, 2020 Student Advisory. Suffolk has not held any in-person classes
since March 9, 2020, the last day before spring recess,’ and no in-person classes were held
during the remainder of the Spring 2020 semester, which ended on April 27, 2020.

6. As aresult of the closure of Defendant’s facilities, Defendant has not delivered
the educational services, facilities, access and/or opportunities that Plaintiff and the putative class
contracted and paid for. The online learning options being offered to Suffolk students are subpar
in practically every aspect, including the lack of facilities, materials, and access to faculty.
Students have been deprived of the opportunity for collaborative learning and in-person
dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiff and the putative class members contracted and paid for.

 

7. Nonetheless, Suffolk has not refunded any tuition or mandatory fees for the
Spring 2020 semester and has stated that no refunds will be provided. The March 11 Student

Advisory stated, “[b]ecause students will be receiving academic credit and grades for virtual

 

' https://www.suffolk.edu/student-life/health-wellness/coronavirus-health-advisory/suffolk-
university-community-advisories
2 Td.

A. 3 Spring recess started on March
10, 2020 and ran through March
17, 2020 (it was extended by two
days from the scheduled end date
of March 15).
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 3 of 15

classes and will have access to support and guidance from both faculty and staff, no refunds of
tuition will be made.’

8. Plaintiff and the putative class are therefore entitled to a refund of tuition and fees
for in-person educational services, facilities, access and/or opportunities that Defendant has not
provided. Even if Defendant did not have a choice in cancelling in-person classes, it
nevertheless has improperly retained funds for services it is not providing.

9. Plaintiff seeks, for herself and Class members, Defendant’s disgorgement of the
pro-rated portion of tuition and fees, proportionate to the amount of time that remained in the
Spring Semester 2020 when classes moved online and campus services ceased being provided.
Plaintiff seeks a return of these amounts on behalf of herself and the Class as defined below.

PARTIES

10. Plaintiff is a citizen of Massachusetts who resides in Revere, Massachusetts.

Plaintiff's daughter, Anna, is an undergraduate student at Suffolk in the College of Arts and

Sciences, majoring in sociology with a minor in psychology. Anna was a junior at Suffolk

during the 2019-2020 academic year. Her program of classes at Suffolk relies on in-person

 

instruction and access to Suffolk’s facilities. None of these resources are available to Anna
while in-person classes are suspended. Plaintiff paid approximately $8,400 in tuition (after
application of financial aid) and $145 in fees* to Defendant for Anna’s Spring 2020 semester.
Plaintiff has not been provided a refund of any tuition monies paid, despite the fact that in-person
classes have not been held since March 9, 2020. Plaintiff has also not been provided a refund of

any of the fees she paid.

 

4 https://www.suffolk.edu/student-life/health-wellness/coronavirus-health-advisory/suffolk-
university-community-advisories
> Plaintiff paid a $90 activity fee and a $55 technology fee.
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 4 of 15

11. Defendant Suffolk University is a private university with its principal place of

business at 8 Ashburton Place, Boston, Massachusetts 02108.
JURISDICTION AND VENUE

12. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),
as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,
as defined below, is a citizen of a different state than Defendant, there are more than 100
members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of
interest and costs.

13. This Court has personal jurisdiction over Defendant because it is headquartered in
this District, and many of the acts and transactions giving rise to this action occurred in this
District.

14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the
acts and transactions giving rise to this action occurred in this District, because Plaintiff resides
in this District, and because Defendant has its principal place of business in this District.

Specifically, the contract that is the subject of this action was formed in this District.

 

FACTUAL ALLEGATIONS
Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020
15. Plaintiff and Class members are individuals who paid the cost of tuition and other
fees for the Spring 2020 Semester at Suffolk.
16. Spring Semester 2020 classes at Suffolk began on or about January 13, 2020.
Classes for the semester ended on or about April 27, 2020.
17. Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020,

and they also paid other fees associated with the Spring Semester 2020.
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 5 of 15

18. Spring 2020 undergraduate tuition at Northeastern is approximately $19,000 or
$1,171 per credit, plus mandatory student activity and technology fees totaling $145. Graduate
tuition varies by school and program:

e for the Sawyer Business School: most masters programs cost $22,875 per
semester or $1,519 per credit; the executive MBA program costs $1,794 per
credit; and the tuition for the Master of Health Care Administration and Master of
Public Administration programs is $17,565 per semester or $1,171 per credit;

e for the College of Arts and Sciences: tuition for the Masters in Mental Health
Counseling program is $16,455 or $1,097 per credit; tuition for all other masters
programs is $15,288 per semester or $1,274 per credit; and for doctoral programs,
the tuition is $1,539 per credit and $18,468 per semester for psychology and
$13,851 for economics; and

e graduate fees include $105 per semester for technology and activity fees and a
variety of course and program fees ranging from $75 to $330.

19. Full time Law school tuition at Suffolk is $24,705 per semester, or $1,674 per

 

credit for the JD program; $2,087 per credit for the LLM post graduate program; $2,961 for the
Legal English Institute program; and $2,087 per credit for the Doctor of Juridicial Science (SJD)
program. The law school has mandatory fees of $117 for all programs, plus a mandatory bar
preparation fee and an administrative fee of $2,087 for the SJD program.

20. The tuition and fees described above are provided by way of example; total
damage amounts — which may include other fees that are not listed herein but that were not

refunded — will be proven at trial.

In Response To COVID-19, Suffolk Cancelled All In-Person Classes
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 6 of 15

21. On March 11, 2020, Suffolk announced that because of the global COVID-19
pandemic, beginning Wednesday, March 18, classes would be transitioned to remote instruction;
all classes were held remotely for the remainder of the Spring 2020 semester.

22. Since March 9, 2020, Suffolk has not held any in-person classes. Students were
asked to leave the residence halls by March 17, 2020. Classes that continued starting on March
18 have only been offered in an online format, with no in-person instruction.

23. As a result of the closure of Defendant’s facilities, Defendant has not delivered
the educational services, facilities, access and/or opportunities that Plaintiff and the putative class
contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all
tuition and fees for services, facilities, access and/or opportunities that Defendant has not
provided. Even if Defendant did not have a choice in cancelling in-person classes, it
nevertheless has improperly retained funds for services it is not providing.

24. Plaintiff and members of the Class did not choose to attend (or have their sons
and daughters attend) an online institution of higher learning, but instead chose to attend (or have

their sons and daughters attend) Defendant’s institution and enroll on an in-person basis.

 

25. Defendant markets its on-campus experience as a benefit of enrollment on
Suffolk’s website, as indicated by the following statements:

e Distinguished Faculty provide individual attention to their students in small
classes while encouraging open, independent thinking and an appreciation of
diverse cultures, perspectives and peoples.°

e Students find many opportunities to combine their academic experience with
hands-on experience through internships, service learning and a broad range of

extracurricular activities’

e Days, nights and weekends—Suffolk students are part of an immersive living and

 

6 https://www.suffolk.edu/cas/about/about-the-college. (bold in original).
"Id.
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 7 of 15

learning experience in the heart of an international city®

e change your perspective and deepen your knowledge as you learn in our
classrooms and at the city’s top employers. A world of academic possibilities
awaits at the College,’ all just steps away from everything that makes Boston the
ideal place to learn and live.!°

e The Suffolk University campus is located right in the heart of downtown Boston
and brings one-of-a-kind city experiences into the classroom. !!

e Since 1906, Suffolk University has been woven into Boston’s thriving urban
landscape, offering a truly immersive environment in which to live, learn and
explore. It’s the ideal location for Suffolk to provide students with the keys to
successful lives and careers; access, opportunity and experience.”

26. The online learning options being offered to Suffolk students are subpar in
practically every aspect and a shadow of what they once were, including the lack of facilities,
materials, and access to faculty. Students have been deprived of the opportunity for
collaborative learning and in-person dialogue, feedback, and critique.

27. The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged Class members for Spring Semester 2020 tuition.

 

The tuition and fees for in-person instruction at Suffolk are higher than tuition and fees for its
online programs because such costs cover not just the academic instruction, but encompass an
entirely different experience which includes but is not limited to:

e Face to face interaction with professors, mentors, and peers;

 

$hittps://www.suffolk.edu/student-life.
° College of Arts and Sciences.

'0 https://www.suffolk.edu/cas.

"| https://www.suffolk.edu/about

2 https://www.suffolk.edu/about.

 

 

 
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 8 of 15

e Access to facilities such as libraries, laboratories, computer labs, and
study rooms;

e Student governance and student unions;

e Extra-curricular activities, groups, intramural sports, etc.;

e Student art, cultures, and other activities;

e¢ Social development and independence;

e Hands on learning and experimentation;

e Networking and mentorship opportunities.
28. The obvious deficiencies of remote instruction were acknowledged by Defendant

in the March 11 Student Advisory:

We realize that the co-curricular aspects of student life are critical to your development
and we encourage you to maintain social media connections with each another during this
time. Student organization meetings and other campus events may be suspended until
further notice. Please check with your student leaders and others to determine if an event
will be held as scheduled.!?

29. Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

 

that remained in the Spring Semester 2020 when classes moved online and campus services
ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the
Class as defined below.

30. Suffolk announced that for the 2020 fall semester, all classes will continue to be
remote, with online instruction. However, Suffolk is not reducing or discounting its tuition for

this online instruction and will continue to charge full tuition and student fees for the fall 2020

 

'3 https://www.suffolk.edu/student-life/health-wellness/coronavirus-health-advisory/suffolk-
university-community-advisories.

 
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 9 of 15

semester. '4
31. Accordingly, in addition to entitlement to pro-rated tuition and fee refunds for the
2020 spring semester, Plaintiff and Class members who paid tuition and fees for the 2020 fall
semester are also entitled to pro-rated tuition and fee refunds for Fall 2020, to reflect the
decreased value Class members are receiving with online education, instead of in-person
instruction.
CLASS ALLEGATIONS
32. Plaintiff seeks to represent a class defined as all people who paid Spring Semester
2020 tuition and/or fees to Suffolk for in-person educational services that Suffolk failed to
provide, and whose tuition and fees have not been refunded (the “Class”). Specifically excluded
from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,
corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or
entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities
related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

 

33. Subject to additional information obtained through further investigation and
discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or
amended complaint.

34. | Numerosity. The members of the Class are geographically dispersed throughout
the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are thousands of members in the

 

'4 https://www.suffolk.edu/about/directory/bursars-office/fall-2020-bursars-faq.
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 10 of 15

Class. Although the precise number of Class members is unknown to Plaintiff, the true number
of Class members is known by Defendant and may be determined through discovery. Class
members may be notified of the pendency of this action by mail and/or publication through the
student records maintained by Defendant.

35. Existence and predominance of common questions of law and fact. Common
questions of law and fact exist as to all members of the Class and predominate over any
questions affecting only individual Class members. These common legal and factual questions
include, but are not limited to, the following:

(a) whether Defendant accepted money from Class members in exchange for the
promise to provide services;

(b) whether Defendant has provided the services for which Class members
contracted;

(c) whether Class members are entitled to a refund for that portion of the tuition
and fees that was contracted for services that Defendant did not provide;

(d) whether Defendant has unlawfully converted money from Plaintiff and the

 

Class; and
(e) whether Defendant is liable to Plaintiff and the Class for unjust enrichment.
36.  Typicality. Plaintiffs claims are typical of the claims of the other members of
the Class in that, among other things, all Class members were similarly situated and were
comparably injured through Defendant’s wrongful conduct as set forth herein. Further, there are
no defenses available to Defendants that are unique to Plaintiff.
37. Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class. Plaintiff has retained counsel highly experienced in complex consumer

10
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 11 of 15

class action litigation, and Plaintiff intends to vigorously prosecute this action on behalf of the
Class. Furthermore, Plaintiff has no interests that are antagonistic to those of the Class.

38. Superiority. A class action is superior to all other available means for the fair
and efficient adjudication of this controversy. The damages or other financial detriment suffered
by individual Class members are relatively small compared to the burden and expense of
individual litigation of their claims against Defendant. It would, thus, be virtually impossible for
the Class members on an individual basis, to obtain effective redress for the wrongs committed
against them. Furthermore, even if Class members could afford such individualized litigation,
the court system could not. Individualized litigation would create the danger of inconsistent or
contradictory judgments arising from the same set of facts. Individualized litigation would also
increase the delay and expense to all parties and the court system from the issues raised by this
action. By contrast, the class action device provides the benefits of adjudication of these issues
in a single proceeding, economies of scale, and comprehensive supervision by a single court, and
presents no unusual management difficulties under the circumstances.

39. In the alternative, the Class may also be certified because:

 

(a) the prosecution of separate actions by individual Class members would create
a risk of inconsistent or varying adjudications with respect to individual Class
members that would establish incompatible standards of conduct for the
Defendant;

(b) the prosecution of separate actions by individual Class members would create
a risk of adjudications with respect to them that would, as a practical matter,
be dispositive of the interests of other Class members not parties to the

adjudications, or substantially impair or impede their ability to protect their

11
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 12 of 15

interests; and/or
(c) Defendant has acted or refused to act on grounds generally applicable to the
Class as a whole, thereby making appropriate final declaratory and/or
injunctive relief with respect to the members of the Class as a whole.
COUNT I
Breach Of Contract
(On Behalf Of The Class)
40. Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this Complaint.
41. Plaintiff brings this claim individually and on behalf of the members of the Class
against Defendant.
42. Through the admission agreement and payment of tuition and fees, Plaintiff and
each member of the Class entered into a binding contract with Defendant.
43. As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff and the Class

members fulfilled their end of the bargain when they paid monies due for Spring Semester 2020

 

tuition. Tuition for Spring Semester 2020 was intended to cover in-person educational services
from January through April 2020. In exchange for tuition monies paid, Class members were
entitled to in-person educational services through the end of the Spring Semester. Even in the
absence of an express contractual provision for in-person instruction, the bargain between
Plaintiff and Class Members on the one hand and Defendant on the other hand was for such in-
person services in exchange for payment of tuition and fees, as that was clearly the intent and
understanding of the parties to the contract.

44. Defendant has failed to provide the contracted for services and has otherwise not

12
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 13 of 15

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff
and the Class for their Spring Semester 2020 tuition and fees, without providing them the benefit
of their bargain.

45. Plaintiff and members of the Class have suffered damage as a direct and
proximate result of Defendant’s breach, including but not limited to being deprived of the
education, experience, and services to which they were promised and for which they have
already paid.

46.  Asadirect and proximate result of Defendant’s breach, Plaintiff and the Class are
entitled to damages, to be decided by the trier of fact in this action, to include but not be limited
to reimbursement of certain tuition, fees, and other expenses that were collected by Defendant
for services that Defendant has failed to deliver. Defendant should return the pro-rated portion
of any Spring Semester 2020 tuition and fees for education services not provided since Suffolk
has not held in-person classes since March 9, 2020.

47. Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

 

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it has not provided.

COUNT I
Unjust Enrichment
(On Behalf Of The Class)
48. Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this Complaint.
49. Plaintiff brings this claim individually and on behalf of the members of the Class

against Defendant; this claim is brought as an alternative to the breach of contract claim (Count

13
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 14 of 15

1).

50. Plaintiff and members of the Class conferred a benefit on Defendant in the form
of monies paid for Spring Semester 2020 tuition and other fees in exchange for certain services
and promises. Tuition for Spring Semester 2020 was intended to cover in-person educational
services from January through April 2020. In exchange for tuition monies paid, Class members
were entitled to in-person educational services through the end of the Spring Semester.

51. Defendant voluntarily accepted and retained this benefit by accepting payment,
and Defendant had an appreciation or knowledge of such benefit being accepted and retained
without having provided the corresponding services.

52. Defendant has retained this benefit even though Defendant has failed to provide
the education, experience, and services for which the tuition and fees were collected, making
Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the
pro-rated portion of any Spring Semester 2020 tuition and fees for education services not
provided since Suffolk has not held in-person classes since March 9, 2020.

53. It would be unjust and inequitable for Defendant to retain the benefit, and

 

Defendant should be required to disgorge this unjust enrichment.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
judgment against Defendant, as follows:
(a) For an order certifying the Class under Rule 23 of the Federal Rules of
Civil Procedure and naming Plaintiff as representative of the Class and

Plaintiff?s counsel as Class Counsel to represent the Class;

(b) For an order finding in favor of Plaintiff and the Class on all counts
asserted herein;

14
Case 1:20-cv-11581-WGY Document1 Filed 08/24/20 Page 15 of 15

(c) For compensatory and punitive damages in amounts to be determined by
the Court and/or jury;

(d) For prejudgment interest on all amounts awarded;
(e) For an order of restitution and all other forms of equitable monetary relief;
(f) For injunctive relief as pleaded or as the Court may deem proper; and

(g) For an order awarding Plaintiff and the Class their reasonable attorneys’
fees and expenses and costs of suit.

DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury of any and all issues in this action so triable of right.

Dated: August 24, 2020 Respectfully submitted,

By: _/s/ David Pastor

David Pastor (BBO# 391000)
PASTOR LAW OFFICE, LLP

63 Atlantic Avenue, 3d Floor
Boston, MA 02110

Telephone: (617) 742-9700
Facsimile: (617) 742-9701

Email: dpastor(@pastorlawoffice.com

 

Counsel for Plaintiff

15
